Eussell, C. J.
The plaintiff’s petition prayed that a levy on described land under an execution against her as administratrix of the estate of her deceased husband be enjoined pending her application for a year’s support on behalf of herself and her three minor children. She alleged that the levy was under a common-law execution, not for purchase-money or otherwise superior to her right to year’s support; that the suit resulting in the judgment on which the execution was based was filed during the lifetime of her husband; that after his death she was appointed administratrix of his estate, and as such was made a party to the suit; and that in this suit a deed executed by her husband to the land under levy was canceled as having been made to hinder, delay, and defraud the plaintiff in that suit. Held, that the court erred in dismissing the petition on general demurrer.

Judgment reversed.


All the Justices concur.